             Case 1:20-cv-01160-TSC Document 35 Filed 11/13/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 NATIONAL FEDERATION OF
 THE BLIND, et al.,

                         Plaintiffs,

                  v.                                   Civil Action No. 20-cv-1160 (TSC)

 ANDREW SAUL, Commissioner of Social
 Security,

                         Defendant.


                                       JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order dated September 10, 2020, Plaintiffs National

Federation of the Blind, et al., and Defendant Andrew Saul, in his official capacity as

Commissioner of Social Security, by and through undersigned counsel, respectfully submit this

joint status report.

        1.       On September 10, 2020, this Court granted the parties’ Joint Motion for

Mediation (Dkt. 33). This Court stayed the case and referred it to the Circuit Executive’s office

for mediation.

        2.       On September 14, 2020, Carolyn Lerner—Chief Circuit Mediator—was

appointed to serve as mediator in this case. Since then, the parties have engaged in separate

discussions with the mediator regarding potential settlement as well as joint negotiation sessions

on October 23 and October 28, 2020.

        3.       The parties have so far been unable to come to an agreement to settle this case,

but they continue to negotiate, and have a further joint mediation session scheduled for

November 20, 2020.
             Case 1:20-cv-01160-TSC Document 35 Filed 11/13/20 Page 2 of 2




        4.       Given the parties’ upcoming November 20, 2020 joint mediation session, the

parties propose to file another joint status report by November 30, 2020—updating the Court on

the status of the mediation and informing the Court whether the parties request that the Court lift

the stay and return this case to a litigation posture.


Dated: November 13, 2020                                 Respectfully submitted,

/s/ Eve L. Hill                                          JEFFREY BOSSERT CLARK
                                                         .




Eve L. Hill (D.C. Bar No. 424896)                        Acting Assistant Attorney General
Andrew D. Freeman (admitted pro hac vice)
Abigail A. Graber (D.D.C. Bar No. MD109)                 CARLOTTA P. WELLS
Brown, Goldstein & Levy LLP                              Assistant Branch Director
120 E. Baltimore Street, Suite 1700
Baltimore, MD 21202                                      /s/ Andrew F. Freidah
Tel.: (410) 962-1030                                     ANDREW F. FREIDAH
Fax: (410) 385-0869                                      Trial Attorney
ehill@browngold.com                                      U.S. Department of Justice
adf@browngold.com                                        Civil Division, Federal Programs Branch
agraber@browngold.com                                    1100 L Street NW
                                                         Washington, D.C. 20005
Attorneys for Plaintiffs                                 Tel: (202) 305-0879
                                                         andrew.f.freidah@usdoj.gov

                                                         Attorneys for Defendant




                                                   2
